Tenney, C. J.
This is a case, wherein the defendant appeared and desired a trial, and was required to file with the *197clerk of the court a specification in brief of the nature and grounds of his defence, &c., according to the statute of 1855, c. 174, § 4.
The object of the statute was, undoubtedly, that the other party might be apprised of the obstacles, which would be presented to the maintenance of his suit, in season to be prepared for a trial, without incurring useless expense. More was required than a mere statement, that the plaintiff had no claim. The plea of the general issue, which could be filed at any time before the trial commenced, would indicate all this.
It requires no argument to prove, that the statement, “ the plaintiff has no claim whatever against him,” is not a compliance with the provision of the statute.

Exceptions overruled, judgment on the default.

Hathaway, Appleton and May, J. J., concurred.